*404OPINION

Per Curiam:

In December, 1970, appellant issued a promissory note for $18,200 to respondent for past services. Upon appellant’s later refusal to honor the note, respondent brought suit. Appellant counterclaimed, charging corporate mismanagement and seeking cancellation of the note, an accounting, and return of various corporate funds. The district court entered judgment on the note, and dismissed all counterclaims for failure of proof.
On appeal, appellant’s major contentions are: (1) that because no salary was properly authorized for respondent in the initial instance, the note given in settlement thereof lacked adequate consideration; and (2) that evidence supports appellant’s claims of corporate mismanagement and breach of fiduciary obligation. The record may, however, be read to support the trial court’s determinations. Cf. Leprechaun Mining & Chemical v. Grigor, 91 Nev. 148, 532 P.2d 602 (1975); Western Indus., Inc. v. General Ins. Co., 91 Nev. 222, 533 P.2d 473 (1975).